Citation Nr: 9925102	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolysis L5 with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
new and material evidence had not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for spondylolysis L-5 with spondylolisthesis.  In 
the statement of the case issued in January 1999, the RO 
adjudicated the appellant's claim on a de novo basis.  The 
Board does not have jurisdiction to consider the merits of a 
finally disallowed claim unless it determines that new and 
material evidence has been submitted.  The Board must make a 
determination on this question independent of any 
determinations made by the RO.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  


FINDINGS OF FACT

1.  In October 1992, the RO denied service connection for 
spondylolysis of L5 with spondylolisthesis.  The veteran did 
not submit a timely substantive appeal. 

2.  The evidence received since the RO's October 1992 rating, 
including the veteran's testimony that he sustained an injury 
in service, and the initial post-service medical findings 
referable to the claimed disability, is so significant that 
it must be considered to fairly decide the merits of the 
claim.

3.  There is competent evidence that the veteran has current 
spondylolysis and spondylolisthesis.

4.  The current evidence is clear and unmistakable that 
spondylolysis and spondylolishthesis pre-existed service and 
there is competent evidence that the pre-existing disability 
underwent a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  The October 1992 decision of the RO denying service 
connection for spondylolysis L5 with spondylolisthesis is 
final; the additional evidence received since the RO's 
October 1992 decision is new and material, and the veteran's 
claim for benefits has been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The claim for service connection for spondylolysis L5 
with spondylolisthesis is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time to the Board's October 
1992 decision was as follows:

Service medical records show that the veteran was seen on a 
number of occasions in February 1970 with complaints of back 
pain.  Medical Board proceedings dated in March found the 
veteran medically unfit for induction due to spondylolysis of 
L5 with spondylolisthesis, which preexisted prior to service 
and was not aggravated by service.  

Evidence submitted since the October 1992 RO decision is as 
follows:

The veteran was accorded a personal hearing in October 1994.  
At that time, he testified that on his fourth day of active 
duty he was placed on temporary profile which was 
subsequently changed to "T-2" profile due unsuccessful 
therapy relief.  He testified that while he doing push ups 
his drill instructor stamped his heel in the center of his 
back which cause extreme pain.  He reported that went to the 
doctor wherein X-rays showed that he had a hairline crack in 
one of his vertebrae in the L5 to L6 region.  The veteran 
reported that the drill instructor received an Article 15.  
He reported that he has continued to have back problems since 
service.  He testified that over the years his back problems 
have worsened.  He was not under medical treatment and that 
the only medication he takes is Ibuprofen.  

A radiology report dated in December 1993 shows hypertrophic 
arthritic changes of the cervical spine with possible neural 
foraminal encroachment in the lower cervical spine.  

The veteran was accorded a VA examination in October 1996.  
At that time, he reported "knifelike" pain on and off in 
his lower back region.  The examiner reviewed the veteran's 
claims file prior to the examination.  On examination, he was 
described as a well-developed muscular male who moved easily 
and smoothly.  He walked without a limp and could walk on his 
toes and heels as well as hop and squat.  Forward flexion was 
limited to 85 degrees with pain at the lumbosacral junction; 
extension was 25 degrees, bilateral bending was an easy 25 
degrees and bilateral rotation was an easy 25 degrees.  
Tenderness was present directly over the lower two to three 
lumbar spinous processes.  Straight leg raising was negative 
to 90 degrees and in the lying position to 80 degrees at 
which point mild low back was noted.  There was no evidence 
of muscular atrophy.  The diagnosis was spondylolysis with 
spondylolisthesis by history and by review of the record.  
The examiner was asked to provide an opinion as to whether 
the disability was aggravated by service.  The examiner 
reported that the veteran had not submitted any new evidence 
to indicate a change in the original decision by the Medical 
Board and Review Board.  

In a statement dated in June 1998, Michele Moore, D.C., M.A., 
reported that the veteran presented with complaints of 
intense low back pain.  He reported that the veteran 
initially hurt his back in service and had had problems 
since.  He reported a negative history for accidents, 
fractures, or osseus pathology.  Physical examination 
demonstrated a decreased range of motion in all ranges of the 
lumbar spine with pain.  There was positive Kemp's sign on 
the right.  Straight leg raising was to 60 degrees, 
bilaterally.  Farfan's compression, Milgram's, Farfan's 
torsion, and Yeoman's were all positive.  Paravertebral 
muscle spasm and edema were noted in the lumbar spine.  X-
rays of the low back showed decreased disc spacing at L1-2, 
2-3, and L5-S1.  Spondylolysis was apparent at L5 with slight 
spondylolisthesis.  Arthritic changes were apparent at the 
superior and inferior borders of L1 through L5.  The 
chiropractor opined that the veteran's low back pain "is 
directly correlated to his accident several years ago due to 
the same diagnosis as well as compensatory arthritic changes 
that would be typical of an injury from several years ago."  
The chiropractor further commented that the veteran had 
consistent low back pain since "the military injury" and 
the examiner felt that the veteran "should be compensated 
and able to receive benefits as the result of this 
misfortune."

A magnetic resonance imaging (MRI) study dated in December 
1993 shows advanced degenerative changes throughout the 
lumbar spine.  

In a statement dated in December 1998, Curtis Hall, D.C. 
reported that the veteran was initially seen in October 1998 
for injuries sustained in an assault in September 1998.  The 
veteran reported that he was also suffering from longstanding 
back pain, which he indicated was related to an injury in 
service.  X-rays of the cervical, thoracic, and lumbar spine 
showed significant arthritic changes throughout indicating 
long standing damage to the areas.  There was L5-S1 
spondylolisthesis grade 1, as well as a right rotory towering 
of the lumbar spine. There was also significant osteophyte 
formation of the lumbar, cervical and thoracic spine.  The 
chiropractor concluded that the veteran had suffered a long-
term injury to the cervical, thoracic, and lumbar spines 
"stemming from the events while he was in the service."  He 
opined that there was no doubt that there was permanent 
damage done to the spine resulting from "the accident" hat 
occurred during service.  

In a statement dated in February 1999, Rajat Gupta, M.D., 
reported that the veteran was initially seen in January 1998, 
for treatment of injuries sustained in a physical assault.  
The veteran reported a long-standing history of back pain due 
to an inservice injury "over 20 years ago."  MRI dated in 
December 1998 showed scoliosis as well as disk degeneration 
at L3-4.  The examiner opined that the veteran's back pain 
appeared to have been present since his inservice injury.  

Pertinent Law and Regulation

When a claim is denied by the RO, and the claimant fails to 
timely perfect an appeal by filing an NOD, or by submitting a 
timely substantive appeal as prescribed in 38 U.S.C.A. § 
7105, that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
U.S.C. § 5108; see also 38 U.S.C. § 7104(b); Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see generally Suttmann v. Brown, 5 Vet.  App. 127, 
135-36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of § 
7105(c)).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. 
West, 94-304 (U.S. Vet. App. March 24, 1999).  "Moreover, 
once the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  Elkins v. West, supra; Winters v. West, 
12 Vet. App. 203 (1999).

"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Congenital or 
developmental defects as such, however, are not diseases 
within the meaning of applicable legislation regarding 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-serve disability underwent an increase in 
severity during service. This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Analysis-New and Material Evidence

The RO's October 1992 denial of service connection for a back 
disability was premised on a finding that the veteran's back 
disability had pre-existed service and not been aggravated 
therein.  In reaching this decision the RO relied solely on 
the veteran's service medical records.  

The evidence that has been received since that decision 
includes the first competent evidence of a current back 
disability and the veteran's testimony as to an inservice 
back injury sustained when a drill instructor stood on his 
back.  The veteran would be competent to report such an 
injury.  The subsequently received evidence also includes his 
report of a continuity of back symptoms since the purported 
back injury in service.  This evidence is new and is so 
significant that it must be considered in order to fairly 
adjudicate the veteran's claim.  Accordingly, the Board finds 
that new and material evidence has been submitted and the 
claim is reopened.

Well Grounded Claim

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Maxson v. West, No. 97-1693 
(U.S. Vet. App. July 6, 1999); Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In the instant case, the veteran was noted to have minimal 
residuals of juvenile epiphysitis but no deformity on a pre-
induction examination in June 1969, when he was accepted for 
service.  Spondylolisthesis and spondylolysis were initially 
reported in March 1970.  Since spondylolisthesis and 
spondylolysis were not reported on examination when the 
veteran was accepted for service, the presumption of 
soundness is for application.  Clear and unmistakable 
evidence is necessary to rebut the presumption.  Such 
evidence is contained in the claims folder.  The service 
medical records show that the veteran began to receive 
treatment for back complaints within eight days of entering 
service, and the veteran has testified that he began to 
experience back problems within the first day of service.  In 
February 1970 the veteran reported a five year history of 
back pain (a symptom the veteran would be competent to 
report).  The medical evaluation board found that the 
veteran's back disability pre-existed service.  The veteran 
conceded that his back disability preexisted service in 
statements dated in February 1994.  Further, on VA 
examination in October 1996, the examiner concurred in the 
findings of the medical evaluation board.  

The only evidence that the back disability did not pre-exist 
service consists of recent testimony by the veteran that his 
back was asymptomatic prior to service, and statements by a 
physician and two chiropractors suggesting that the veteran's 
back disability began with an injury in service.  The 
physician's statements are of essentially no probative value 
since they are based on an inaccurate history supplied by the 
veteran.  The inaccuracy consists of the fact that they do 
not consider the history of pre-existing back disability.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

The veteran's recent testimony carries some probative value, 
but does not rebut the clear and unmistakable evidence 
discussed above.  The Court has recently held that findings 
by a medical evaluation board in conjunction with statements 
by a veteran constituted clear and unmistakable evidence of 
pre-existing disability, even where there was evidence to the 
contrary of such a finding.  Gahman v. West, 12 Vet. App. 406 
(1999).  Accordingly, the Board finds that the presumption of 
soundness has been rebutted.

The next question is whether there is competent evidence of 
aggravation of the pre-existing disability during service.  
Maxson.  The veteran has pointed out that on the pre-
induction examination for entrance into service he was given 
an "L-2" profile and was noted to have some minimal 
unspecified residuals of juvenile epiphysitis, while on 
examination after entrance into service in March 1970 he was 
given an "L-3" profile.  The Board notes that an "L-2" 
profile was provided for slightly limited mobility of the 
joints of the lower extremity, and that an "L-3" profile 
was provided for defects causing moderate interference with 
function of the lower extremities.  AR 40-501, Para 7-3; see 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1991).  The only 
disability noted during this period was that of the back.  
The Board concludes that for purpose of satisfying the 
"rather low" threshold for a well-grounded claim, the 
change in the veteran's profile constitutes competent 
evidence of a permanent worsening of the pre-existing 
disability during service.  See Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Hernandez-Toyens v. West, 12 Vet. App. 11 
Vet. App. 379, 382 (1998).

The statements by the VA and private examiners serve to link 
his current back disability to the conditions identified 
during service.  Since the veteran has submitted competent 
evidence in support of the three Caluza elements of a well-
grounded claim, his claim is well grounded.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of service connection for spondylolysis 
L5 with spondylolisthesis is reopened. 

The reopened claim for service connection for spondylolysis 
L5 with spondylolisthesis is well grounded.


REMAND

Once the Board reopens a claim and determines that it is well 
grounded, it must ensure that VA has complied with its duty 
to assist the veteran with the development of his claim.  
Elkins, Winters.  That duty includes efforts to secure the 
veteran's service medical records.  Hayre v. West, No. 90-
7046 (Fed. Cir. Aug. 16, 1999).  In this case, the veteran 
has submitted some of his service medical records.  The 
claims folder does not reflect, however, that the RO has 
attempted to secure all of the veteran's service medical 
records.  

The veteran has submitted statements from several medical 
professionals reporting that they had treated the veteran for 
a back disability.  The records of such treatment are not of 
record.  Where a medical professional reports treatment the 
duty to assist requires that VA seek records of that 
treatment.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A portion of VA's duty to assist also includes affording the 
veteran an examination to determine whether his disability 
underwent a permanent increase in severity during service.  
See Crowe v. Brown, 7 Vet. App. 238 (1995).  In this case the 
veteran was afforded a VA examination.  The examiner was 
asked to report whether there was any aggravation of the pre-
existing disability, but was not specifically asked whether 
there was a permanent increase in the severity of the pre-
existing disability during service.  The examiner also did 
not have the opportunity to review the private medical 
opinions submitted subsequent to the examination.

In view of the foregoing this claim is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for a back 
disability since service.  The RO should 
then take all necessary steps to obtain 
copies of those records not already a 
part of the claims folder, including 
records of the veteran's treatment by 
Rajat Gupta, M.D.; Michele Moore, D.C.; 
and Curtis Hall, D.C.

2.  The RO should attempt to secure all 
of the veteran's service medical records 
in accordance with procedures outlined in 
VA's adjudication manual M21.  

3.  The veteran should be afforded an 
appropriate examination in order for a 
medical professional to render opinions 
as to the nature of any current back 
disability, the relationship of such 
disability to the conditions identified 
in service, and for an opinion as to 
whether the back disabilities identified 
in service underwent a permanent increase 
in severity during service.  The examiner 
should review the claims folder prior to 
completing the examination and providing 
the requested opinions.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

